Title: Orders to Colonel William Malcom, 27 June 1777
From: Washington, George
To: Malcom, William

 

Sir
[Middlebrook, 27 June 1777]

You are hereby appointed to the command of a regiment in the Continental service, to be composed of the eight following independent companies—the four raised under the direction of General George Clinton, and commanded by Major Pauling, and four others raised or to be raised by Captains Scott, McDougall, Hallet and Hunter. In case any of these last mentioned Captains should not have accepted or acted upon their appointments, you are to supply the place by nominating others, the nomination to be approved and ratified by me. Your field officers are to be Lieut: Col: Burr & Major Pauling.
You will immediately make yourself acquainted with the state of your reg: & collect as many of them as are raised under a proper proportion of officers to where Major Paulings party is now stationed—You will also keep out a sufficient number of officers, qualified for the business of recruiting, to make up the deficiency of your regiment and will do whatever else may be necessary to complete it for service as soon as possible. You and your field officers are without delay to take the field, at the head of those men who have been already recruited: I shall expect a speedy report of the strength and exact situation of your regiment. Given at Head Quarters at Middle Brook Camp this 27th June 1777.
